Exhibit 10.6






DEED OF AMENDMENT

THE ENSCO MULTINATIONAL SAVINGS PLAN




AUGUST 4, 2009


BETWEEN

CITCO TRUSTEES (CAYMAN) LIMITED

(AS TRUSTEE)

AND

ENSCO INTERNATIONAL INCORPORATED






--------------------------------------------------------------------------------



 



  This Amended and Restated Deed is made the 4th day of August 2009

Between
 

(1)   Citco Trustees (Cayman) Limited, a trust company incorporated under the
laws of the Cayman Islands whose registered office is at Windward One, Regatta
Office Park, Grand Cayman, Cayman Islands ("Trustee"); and   (2)   Ensco
International Incorporated of 500 North Akard Street, Suite 4300, Dallas, Texas,
75201, United States of America ("Ensco")

  Whereas:
 

(A)   This deed is supplemental to a trust deed dated 31 December 2008 made
between the Trustee and Ensco as the Plan Sponsor establishing the trust known
as the Ensco Multinational Savings Plan and an amended and restated trust deed
(the "Amended and Restated Deed") dated 16 February 2009 made between the
Trustee and Ensco (the "Trust").
  (B)   The Trustee is the present sole trustee of the Trust.
  (C)   By the Amended and Restated Deed the Trustee declared that it held $100
on the trust of the Trust and on the additional terms of the Rules.
  (D)   By Clause 24 of the Trust, the Trustee has the power (the "Power") with
the written consent of the Plan Sponsor and with written notice to the
Participants by deed to amend, modify, alter or add to the provision of the
Trust and the Rules in such manner and to such extent as the Trustee considers
to be in the best interests of the Participants, on the written consent of the
majority of Participants to approve the modification, alteration or addition,
unless the Trustee certifies in writing that in its opinion the amendment,
modification, alteration or addition does not materially prejudice the interests
of the then existing Participants and does not operate to release the Trustee
from any responsibility to Participants (the "Certification").
  (E)   The Trustee wishes to exercise the Power in the manner set out below and
intends that this Deed shall serve as the Certification.
  (F)   Ensco wishes to consent to the proposed amendments as set out in this
deed to be made to the Trust.
  (G)   Ensco confirms that Notice of the proposed amendments as set out in this
deed has been given to the Participants.

  This Deed witnesses as follows:

  1 Definitions and Construction

  In this deed, where the context allows:

  1.1   the definitions and rules of construction contained in the Trust shall
apply and, subject to that, the following definition shall apply:

  1.2   "Effective Date" means the 1 October 2009.  

2



--------------------------------------------------------------------------------



 



  2 Amendments

  In exercise of the Power and of each and every other power (if any) it
enabling, the Trustee hereby declares that the Trust is hereby amended in the
manner set out below so that from the Effective Date the Trust shall be read and
construed with the amendments having been made.

  2.1   Clause 3.5 of the Rules is hereby deleted and replaced with the
following:

      "At any time, a Participant can make investment selections for investment
of the assets in his Participant Account by way of giving written directions
(including electronic or online directions through the secure website maintained
by the Administrator) to the Administrator or the Plan Sponsor, on behalf of the
Trustee and/or the Company ("Investment Directions"). Contributions can be
directed into the selection of Investments in whole percentages in increments of
at least 5%. If the Participant fails to give an Investment Direction, for
whatever reason, the Administrator will direct the Custodian to invest all
Contributions attributable to such Participant in the money market account and
such Contributions will remain in that account until the Participant notifies
the Plan Sponsor or the Administrator in writing of his Investment selection."

  2.2   Clause 3.14 of the Rules is hereby deleted and replaced with the
following:  

    "From and after the Effective Date, no Participant may direct more than
twenty-five per cent (25%) of his total Participant Contributions and his
Employer Contributions to be invested in shares in the Plan Sponsor. Should a
Participant act contrary to this provision, the Employer may reallocate the
amounts so directed by the Participant, so that any amount but for the
restrictions set out in this Rule 3.14 that would otherwise be used to purchase
shares in the Plan Sponsor is instead invested in the Plan's money market
account. Furthermore, no Participant may direct the sale of any assets in his
Participant Account and reinvest in shares in the Plan Sponsor if such sale and
reinvestment would directly result in the Participant Account holding more than
twenty-five per cent (25%) by value of its assets in shares in the Plan Sponsor
provided however that the value of any shares of the Plan Sponsor held in a
Participant Account may exceed twenty-five per cent (25%) of the total value of
a Participant Account through appreciation or depreciation of the value of
assets in the Participant Account, or if the concentration of shares of the Plan
Sponsor exceeded twenty-five (25%) prior to the Effective Date."

  3 Certification

  The Trustee hereby certifies that in its opinion the amendment as set out
above in Clause 2 of this Deed of Amendment does not materially prejudice the
interests of the Participants as at the Effective Date and does not operate to
release the Trustee from any responsibility to Participants.

  4 Consent

  Ensco hereby consents to the amendments to the Trust as set out herein.

  5 Confirmation

  Except as specifically amended herein, all the provisions of the Trust (as
amended) shall remain in full force and effect, and the Trust as further amended
herein shall be read as a single, integrated document with all terms used in
this amendment having the meanings set forth in the Trust.

  6 Governing Law

  Cayman Islands law shall govern the construction and interpretation of this
deed and the parties hereby submit to the non-exclusive jurisdiction of the
courts of the Cayman Islands.


3



--------------------------------------------------------------------------------



 



In witness whereof this instrument has been executed and delivered the day and
year first above written.
 

  Executed as a deed and delivered by the said
CITCO TRUSTEES (CAYMAN) LIMITED by its
common seal being affixed in the presence of )
)
)
)

/s/ Christina Belargent                                        
CITGO TRUSTEES (CAYMAN) LIMITED

 

     

/s/ Nicholas Watkins                                           
CITGO TRUSTEES (CAYMAN) LIMITED

/s/ Cassandra Fish-Ebanks            
Witness

      Executed as a deed and delivered by the said
Ensco International Incorporated by its
common seal being affixed in the presence of )
)
)
)

/s/ Cary A. Moomjian, Jr.                                    
ENSCO INTERNATIONAL INCORPORATED

/s/ James English                         
Witness







4



--------------------------------------------------------------------------------

